Circuit Court for Baltimore City
Case No. 24-C-11-000954




                                   IN THE COURT OF APPEALS OF MARYLAND



                                                 No. 70


                                          September Term, 2015



                                         MICHAEL DAVON CHRISTIAN


                                                   v.


                                             STEWART LEVITAS




                                        Barbera, C.J.
                                        Battaglia
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts,

                                                          JJ.



                                           PER CURIAM ORDER


                                       Filed: November 23, 2015
MICHAEL DAVON CHRISTIAN             *    IN THE

                                    *    COURT OF APPEALS

           v.                       *    OF MARYLAND

                                    *    No. 70

STEWART LEVITAS                     *    September Term, 2015



                        PER CURIAM ORDER

     The Court having considered and granted the petition for a

writ of certiorari in the above entitled case, it is this 23rd day

of November, 2015,

     ORDERED, by the Court of Appeals of Maryland,                     that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated   and   the   case   is   remanded   to   that   Court   for    further

reconsideration in light of Jakeem Roy v. Sandra B. Dackman et

al., ____ Md.____, ____ A.3d ____(No. 6, September Term, 2015,

filed October 16, 2015). Costs in this Court to be paid by the

Respondent, and costs in the Court of Special Appeals to abide the

result.




                                                  _/s/ Mary Ellen Barbera_
                                                       Chief Judge